 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   RENU R. GEORGE, State Bar No. 262310
     Supervising Deputy Attorney General
 3   KARLI EISENBERG, State Bar No. 281923
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7913
 6    Fax: (916) 324-5567
      E-mail: Karli.Eisenberg@doj.ca.gov
 7   Attorneys for Defendant Xavier Becerra, in his
     official capacity as Attorney General of the State of
 8   California

 9                               IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13
     ASSOCIATION FOR ACCESSIBLE                                  2:19-cv-02281-TLN-DB
14   MEDICINES,
                                                             ORDER GRANTING THE PARTIES’
15                                                Plaintiff, STIPULATION SETTING THE
                                                             BRIEFING SCHEDULE FOR
16                   v.                                      PLAINTIFF’S MOTION FOR A
                                                             PRELIMINARY INJUNCTION
17
     XAVIER BECERRA, IN HIS OFFICIAL                             Courtroom: 2
18   CAPACITY AS ATTORNEY GENERAL                                Judge:        The Honorable Troy L. Nunley
     OF THE STATE OF CALIFORNIA,                                 Action Filed: November 12, 2019
19
                                               Defendant.
20
21

22

23

24

25

26
27

28
                                                             1
            Order Granting the Parties’ Stipulation Setting the Briefing Schedule for Plaintiff’s Motion for a Preliminary
                                                                               Injunction (No. 2:19-cv-02281-TLN-DB)
 1         Upon consideration of the Stipulation Setting a Briefing Schedule for Plaintiff’s Motion for

 2   a Preliminary Injunction, and for good cause shown, it is hereby ORDERED that the proposed

 3   briefing schedule outlined in the stipulation is GRANTED, specifically as follows. Defendant’s

 4   opposition brief and related papers are due not later than 12:00 PM (noon) on Tuesday,

 5   December 10, 2019; all amicus briefs supporting Defendant are due at 12:00 PM (noon) on

 6   Tuesday, December 10, 2019; and Plaintiff’s reply brief, if any, is due at 12:00 PM (noon) on

 7   Tuesday, December 17, 2019. The hearing on Plaintiff’s motion for a preliminary injunction

 8   remains set at 2:00 PM. on December 19, 2019, at the U.S. District Court for the Eastern District

 9   of California, Courtroom 2, 15th Floor, 501 I Street, Sacramento, CA 95814.

10         IT IS SO ORDERED.

11   Dated: December 3, 2019
12

13

14

15                                     Troy L. Nunley
                                       United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
            Order Granting the Parties’ Stipulation Setting the Briefing Schedule for Plaintiff’s Motion for a Preliminary
                                                                               Injunction (No. 2:19-cv-02281-TLN-DB)
